Exhibit 31.1 Certification of Ronald G. Brigham pursuant to Section302 of the Sarbanes-OxleyAct of 2002 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Rhino Productions, Inc. (the "Company") for the quarter endedMarch 31, 2009, as filed with the Securities and Exchange Commission on the date hereof, the undersigned, in the capacity and date indicated below, hereby certifies that: 1.I have reviewed this quarterly report on Form 10-Q of Rhino Productions,
